EXHIBIT 10.1

EXECUTION VERSION

SUBSCRIPTION AND BACKSTOP PURCHASE AGREEMENT

SUBSCRIPTION AND BACKSTOP PURCHASE AGREEMENT, dated September 29, 2015 (this
“Agreement”), by and among Affinion Group Holdings, Inc., a Delaware corporation
(the “Company”), Affinion International Holdings Limited (“Issuer” and together
with the Company, the “Affinion Parties” and each individually, an “Affinion
Party”) and Empyrean Capital Partners, L.P., a Delaware limited partnership (the
“Backstop Provider”). Each of the foregoing parties hereto are collectively
referred to as the “Parties” and individually as a “Party.” Unless otherwise
specified herein, all capitalized terms used and not defined herein shall have
the meanings ascribed to them in the Restructuring Support Agreement, dated as
of the date of this Agreement, by and among the Company, Issuer and certain
other Subsidiaries of the Company, on the one hand, and certain holders of debt
and equity of the Company and its Subsidiaries, on the other hand (such
agreement, together with all exhibits, term sheets, schedules and annexes
thereto, as amended, restated or otherwise modified pursuant to the terms
thereof, the “RSA”).

WHEREAS, concurrently with the execution of this Agreement, the Company intends
to implement a financial restructuring in accordance with the terms and
conditions set forth in the RSA and the agreements contemplated thereby (the
“Restructuring”) relating to the existing debt and other obligations of the
Company and certain of its Subsidiaries;

WHEREAS, the Restructuring provides for a Rights Offering in which the Issuer
will offer the opportunity to purchase $110.0 million of units (“Rights Offering
Units”) consisting of (i) $1,000 principal amount of 7.5% Cash/PIK Senior Notes
due 2018 of Issuer (the “New International Notes”) and (ii) 22.73 shares of the
newly created and authorized common stock, par value $0.01 per share, of the
Company (the “New Common Stock”) at a purchase price per unit of $1,000, to the
purchasers thereof in the relative amounts and subject to the restrictions set
forth in the RSA. The aggregate purchase price of the Rights Offering Units
shall be $110,000,000 (the “Purchase Price”);

WHEREAS, the Backstop Provider has reviewed the RSA;

WHEREAS, subject to the terms and conditions hereof, the Backstop Provider has
agreed to subscribe for, and purchase, its Subscription Purchase (defined
below), and the Company hereby does enter into the Put Option (defined below)
with the Backstop Provider; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereby agree as follows:

Section 1.
Definitions

The following terms will have the meaning set forth below:

“Affiliate” of any Person means any Person that directly or indirectly controls,
or is under common control with, or is controlled by, such Person. As used in
this definition, “control” (including with its correlative meanings, “controlled
by” and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of

 

 

--------------------------------------------------------------------------------

the management or policies of a Person (whether through ownership of securities
or partnership or other ownership interests, by contract or otherwise).

“Affinion Parties” has the meaning assigned to it in the Preamble.

“Agreement” has the meaning assigned to it in the Preamble.

“Backstop Premium” means, with respect to the Backstop Provider, 5% of the
Purchase Price.

“Backstop Provider” has the meaning assigned to it in the Preamble.

“Backstop Purchase” has the meaning assigned to it in Section 2.2 hereof.

“Backstop Purchase Amount” means the result of (i) the Purchase Price less (ii)
the aggregate amount of all Rights Offering Units subscribed for and purchased
in the Rights Offering by the purchasers thereof (other than the portion of the
Rights Offering Units purchased by the Backstop Provider in its capacity as such
pursuant to this Agreement).

“Backstop Purchase Notice” has the meaning assigned to it in Section 2.2 hereof.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Company” has the meaning assigned to it in the Preamble.

“Company Reports” has the meaning assigned to it in Section 3.6 hereof.

“DTC” means The Depository Trust Company.

“Effective Date” has the meaning assigned to it in Section 2.3(a) hereof.

“GAAP” means generally accepted accounting principles, consistently applied, as
applicable for the relevant entity for which accounts are being prepared on the
basis of the jurisdiction in which such entity was incorporated, organized or
formed and registered.

“Governmental Authority” means (a) any national, federal, state, county,
municipal, local or foreign or supranational government, or other political
subdivision thereof, (b) any entity exercising executive, legislative, judicial,
regulatory, tribunal, taxing or administrative functions of or pertaining to
government, and (c) any arbitrator or arbitral body or panel, department,
ministry, instrumentality, agency, court, commission or body of competent
jurisdiction.

“Indenture” means the indenture governing the New International Notes.

“Issuer” has the meaning assigned to it in the Preamble.

2

 

--------------------------------------------------------------------------------

“Judgments” mean, collectively, judgments, orders, injunctions, decrees,
rulings, stipulations or awards (whether rendered by a court, administrative
agency or other Governmental Authority, or by settlement or agreement,
arbitration or otherwise).

“Laws” means, collectively, laws, codes, statutes, regulations, requirements,
variances, writs, ordinances of any Governmental Authority or Judgments.

“Limited Warrants” means Limited Warrants of the Company, as defined in the RSA.

“Loss” means any liability, charge, legal action or proceeding, assessed
interest, penalty, tax, fee, obligation of any kind or nature (whether accrued
or fixed, or absolute or contingent), loss, damage, claim, cost or expense,
including court costs and reasonable attorneys’ fees and expenses and
disbursements.

“Material Adverse Effect” means, a change, effect, event, occurrence,
development, circumstance or state of facts that, either alone or in
combination, has had or would reasonably be expected to have a materially
adverse effect on (a) the business, properties, operations, condition (financial
or otherwise) or results of operations of the Affinion Parties taken as a whole,
or (b) its ability to perform its obligations under this Agreement; except any
change, effect, event, occurrence, development, circumstance or state of facts
arising out of, resulting from or attributable to any of the following after the
date hereof: (i) a general change or development in the economy, market
(including the capital, financial, credit or securities markets) or political
environment, (ii) a general change or development in any of the industries in
which the Affinion Parties operate, (iii) a change or proposed change in Law or
the interpretation thereof affecting such industries, (iv) a change or proposed
change in GAAP or the interpretation thereof, (v) the outbreak or escalation of
hostilities involving the United States, the declaration by the United States of
a national emergency or war, any other acts of war (whether declared or
undeclared), sabotage, military action or any escalation or worsening thereof,
earthquakes or similar catastrophes, or the occurrence of any other calamity or
crisis, including an act of terrorism, (vi) the announcement, pendency or
consummation of this Agreement and/or the Transactions, or the failure to take
actions as a result of any terms or conditions set forth in this Agreement,
(vii) any action taken that is required by this Agreement or at the express
request of the Backstop Provider, (viii) any failure to meet internal or
published projections, forecasts, performance measures, operating statistics or
revenue or earnings predictions for any period (it being understood that the
underlying cause of any such failure may be taken into consideration when
determining whether a Material Adverse Effect has occurred unless otherwise
excluded pursuant to the terms of this definition; provided, that, with respect
to the matters described in any of the foregoing clauses (i) through (v), such
matter shall only be excluded in determining whether a Material Adverse Effect
has occurred or would reasonably be expected to occur to the extent that such
matter does not have a disproportionate adverse effect on the Affinion Parties,
taken as a whole, relative to other comparable participants operating in the
principal industries in which the Affinion Parties operate.

“New Common Stock” has the meaning assigned to it in the Recitals hereto.

“New International Notes” has the meaning assigned to it in the Recitals hereto.

3

 

--------------------------------------------------------------------------------

“Party” has the meaning assigned to it in the Preamble.

“Payment Date” has the meaning assigned to it in Section 2.3(a) hereof.

“Person” includes all natural persons, corporations, business trusts, limited
liability companies, associations, companies, partnerships, joint ventures and
other entities, as well as governments and their respective agencies and
political subdivisions.

“Purchase Price” has the meaning assigned to it in the Recitals hereto.

“Put Option” has the meaning assigned to it in Section 2.2 hereof.

“Restructuring” has the meaning assigned to it in the Recitals hereto.

“Rights Offering Units” has the meaning assigned to it in the Recitals hereto.

“RSA” has the meaning assigned to it in the Recitals hereto.

“Satisfaction Notice” has the meaning assigned to it in Section 2.2 hereof.

“Shareholders Agreement” means the Shareholders Agreement by and among the
Company and the stockholders party thereto, as the same may be amended, modified
or restated from time to time.

“Subscription Expiration Date” has the meaning assigned to it in Section 2.1(c)
hereof.

“Subscription Purchase” has the meaning assigned to it in Section 2.1(b) hereof.

“Subscription Purchase Notice” has the meaning assigned to it in Section 2.1(c)
hereof.

“Transactions” has the meaning assigned to it in Section 3.5 hereof.

“Transfer Agent” means American Stock Transfer & Trust Company, LLC.

“Trustee” means the trustee under the New International Notes.

“Unsubscribed Rights Offering Units” means the Rights Offering Units that have
not been duly purchased by subscribers in the Rights Offering.

Section 2.
The Rights Offering and Backstop Commitment

 

The Rights Offering



(a)The Company will commence, administer and consummate the Rights Offering in
accordance with the RSA. The Rights Offering shall be conducted and consummated
by and among the Company and the purchasers thereof on the terms, subject to the
conditions and limitations and in accordance with the procedures set forth
herein and in the RSA.

(b)Subject to the Company’s compliance with the terms hereof, the Backstop
Provider hereby agrees to subscribe for its portion of Rights Offering Units
offered pursuant to

4

 

--------------------------------------------------------------------------------

the Rights Offering as calculated in accordance with the RSA and Definitive
Documentation (the “Subscription Purchase”).

(c)On or before October 28, 2015 (the “Subscription Expiration Date”), the
Company shall notify the Backstop Provider in writing (the “Subscription
Purchase Notice”) as to the amount of its Subscription Purchase.  The Backstop
Provider hereby agrees to take all action and execute and deliver all documents
required to execute its Subscription Purchase and exercise all its obligations
pursuant to the Rights Offering through the Payment Date (as defined below).

 

Backstop Commitment



. On and subject to the terms and conditions hereof, the Backstop Provider
hereby grants to the Issuer an option (collectively, the “Put Option”) to
require the Backstop Provider to purchase Unsubscribed Rights Offering Units on
the Effective Date (as defined below) subject to the terms and conditions of
this Agreement.  On or before the first (1st) Business Day after the
Subscription Expiration Date, the Company shall notify the Backstop Provider in
writing of either (i) the election of the Issuer to require the Backstop
Provider to purchase Unsubscribed Rights Offering Units by payment of the
Backstop Purchase Amount, which election shall include a true and accurate
calculation of the Backstop Purchase Amount (the “Backstop Purchase Notice”), it
being understood and agreed that the Put Option shall automatically and
irrevocably be deemed to have been exercised by the Issuer, without the need for
delivery of written notice or the taking of any other further action by the
Issuer, the Company or any other Person, if the conditions set forth in Section
7.1 shall have been satisfied or waived in accordance with this Agreement or
(ii) in the event that all the Rights Offering Units have been subscribed for
and purchased by the purchasers thereof in the Rights Offering, that the
Issuer’s Put Option to require the Backstop Provider to purchase additional
Rights Offering Units hereunder is not being exercised (the “Satisfaction
Notice”). The Backstop Provider shall subscribe for and purchase its Backstop
Purchase Amount, if any, with respect to the Rights Offering Units referred to
in clause (i) in the immediately preceding sentence (the “Backstop Purchase”) on
the applicable Payment Date. The Backstop Provider hereby agrees to take all
action and execute and deliver all documents required to execute its Backstop
Purchase and exercise all its obligations as a purchaser of Rights Offering
Units pursuant to the Rights Offering through the Payment Date.  To the extent
the Backstop Provider would require the prior approval of a regulator having
jurisdiction over the Company or any of its subsidiaries to acquire New Common
Stock in the Rights Offering as part of the Rights Offering Units, and such
approval has not been obtained, the Backstop Provider shall receive (x) that
number of shares of New Common Stock that the Backstop Provider is permitted to
acquire without such regulatory approval and (y) Limited Warrants for the
balance of the shares of New Common Stock that would otherwise have been issued
but for the regulatory restriction. The  Limited Warrants will be exercisable
when and if the Backstop Provider provides notice to the Company that the
Backstop Provider has received the requisite regulatory approval or is no longer
subject to the regulatory approval as a result of its transfers of shares of New
Common Stock.

 

2.3

Payment; Closing.

(a)The Backstop Provider hereby agrees to pay the applicable portion of the
Purchase Price in respect of its Subscription Purchase and Backstop Purchase,
respectively, by wire transfer of immediately available funds to an account
designated by the Company, by 10:00

5

 

--------------------------------------------------------------------------------

am New York City time on the date on which all conditions to the occurrence of
the effective date of the Restructuring in accordance with the Definitive
Documentation (the “Effective Date”) (other than the condition of receipt of
payment from the Backstop Provider of applicable portion of the Purchase Price
in respect of their Subscription Purchase and Backstop Purchase) have been
satisfied or waived in accordance with the RSA (as applicable, the “Payment
Date”).

(b)On the Effective Date, the Company shall take all necessary actions with the
Trustee and DTC to have the New International Notes be issued in book-entry
form, and shall notify the Backstop Provider of any actions required to be taken
by, or on behalf of the Backstop Provider through its broker, for the New
International Notes purchased by the Backstop Provider on the Effective Date to
be credited to the account of the Backstop Provider in accordance with
applicable procedures of DTC.  All shares of New Common Stock that are purchased
in the Rights Offering will be issued in book-entry, uncertificated form, and
the Transfer Agent shall send the Backstop Provider a direct registration (DRS)
account statement reflecting ownership of the shares of New Common Stock
purchased by the Backstop Provider in the Rights Offering.

(c)The Company hereby agrees to pay or cause the Backstop Provider to be paid
the Backstop Premium, which shall only be deemed earned on the Effective Date,
on the Effective Date, in consideration for the Backstop Provider’s agreement to
effect a Backstop Purchase herein upon the satisfaction or waiver of the
conditions set forth in Section 7.1; provided, however, that the Company will
not be obligated to pay the Backstop Premium to the Backstop Provider if the
Backstop Provider is in material default as of the Payment Date under any of its
obligations the satisfaction of which is required to effect the Restructuring
pursuant to the Agreement or the RSA and such default is not cured by the
Backstop Provider on or before (i) with respect to a default under this
Agreement, the fifth (5th) Business Day following the Company’s delivery of a
notice of such breach to the Backstop Provider, and (ii) with respect to a
default under the RSA, the end of the applicable cure period under the RSA.

Section 3.
Representations and Warranties of the Affinion Parties

The Affinion Parties represent and warrant to the Backstop Provider, in its
capacity as such, as of the date hereof, as follows:

3.1Each of the Affinion Parties is a corporation, limited liability company or
limited company, as applicable, duly organized, validly existing and in good
standing under the laws of the State of Delaware or England.

3.2Each of the Affinion Parties has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and have taken
all necessary corporate, limited liability company or other action, as
applicable, to authorize the execution, delivery, and performance of this
Agreement.

3.3This Agreement has been duly executed and delivered by the Affinion Parties.
This Agreement is the legal, valid, and binding obligation of the Affinion
Parties, enforceable against the Affinion Parties in accordance with its terms,
except as enforcement may be limited

6

 

--------------------------------------------------------------------------------

by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally
and is in full force and effect.

3.4Issuer is a direct or indirect wholly-owned Subsidiary of the Company.

3.5Neither the execution and delivery by the Affinion Parties of this Agreement,
the compliance by the Affinion Parties with the terms and conditions hereof, nor
the consummation by the Affinion Parties of the transactions contemplated by
this Agreement (the “Transactions”) will (i) violate, result in a breach of, or
constitute a default under their respective certificates of incorporation,
bylaws, certificate of formation, articles of association or limited liability
company agreement, as applicable, or the respective organization documents of
their Subsidiaries; (ii) violate, result in a breach of, or constitute a default
under (with or without notice or lapse of time, or both) any contract, judgment,
order, or decree to which the Affinion Parties is a party or is otherwise bound,
including, without limitation, the Credit Agreement, the AGI Senior Notes, the
11.625% Senior Notes due 2015 of the Company, and the 11.5% Subordinated Notes
due 2015 of Affinion Group, or give to others any rights or interests (including
rights of purchase, termination, cancellation or acceleration) under any such
agreement or instrument; or (iii) conflict with or violate any applicable laws,
statutes, rules, regulations, ordinances judgments or orders (whether federal,
state, local or foreign), except in the case of clause (ii) as would not
reasonably be expected to materially and adversely affect any or all of the
Affinion Parties.

3.6Each of the Company and Affinion Group has filed or furnished, as applicable,
all SEC Filings required to be filed or furnished by it with the SEC under the
Exchange Act or the Securities Act since December 31, 2014 (the SEC Filings
since December 31, 2014 and through the date hereof, including any amendments
thereto, the “Company Reports”). As of their respective dates (or, if amended
prior to the date hereof, as of the date of such amendment), each of the Company
Reports, as amended, complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, and any rules and
regulations promulgated thereunder applicable to the Company Reports. As of
their respective dates (or, if amended prior to the date hereof, as of the date
of such amendment), the Company Reports did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
in which they were made, not misleading.

The Offering Memorandum and any amendments or supplements thereto (i) do not and
will not, as of the commencement, expiration and settlement of the Exchange
Offers, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (except insofar as
such statement or omission was made in reliance upon information furnished by
any Significant Holder for use therein) and (ii) will not have been amended or
modified without the prior written consent of the requisite Holders required to
approve such amendment or supplement.

3.7Each of the Company’s and Affinion Group’s consolidated financial statements
(including, in each case, any notes thereto) contained in the Company Reports
were prepared (i) in accordance with GAAP applied on a consistent basis
throughout the periods indicated (except

7

 

--------------------------------------------------------------------------------

as may be indicated in the notes thereto or, in the case of interim consolidated
financial statements, where information and footnotes contained in such
financial statements are not required under the rules of the SEC to be in
compliance with GAAP) and (ii) in compliance, as of their respective dates of
filing with the SEC, in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, and in each case such consolidated financial statements fairly
presented, in all material respects, the consolidated financial position,
results of operations, changes in stockholder’s equity and cash flows of the
Company or Affinion Group, as applicable, and its consolidated Subsidiaries as
of the respective dates thereof and for the respective periods covered thereby
(subject, in the case of unaudited statements, to normal year-end adjustments).

The issuance of the New Common Stock, the Limited Warrants (as defined in
Exhibit A to the RSA) and the New Class C/D Common Stock (as defined in Exhibit
B to the RSA) (collectively, the “New Equity”) is, subject to the closing of the
Exchange Offer and Rights Offering, duly authorized by the Company and upon
consummation of the Transactions in accordance with the RSA, the New Equity will
be validly issued, fully paid and nonassessable. The New Equity issuable upon
the exercise of the Limited Warrants (as defined in Exhibit A to the RSA), will
be, prior to issuance, duly authorized, will be validly issued, fully paid and
nonassessable, will not be subject to any right of first refusal, preemptive
right or subscription right and will not be issued in violation of the
certificate of incorporation, by-laws or other organizational documents of the
Company.

3.8The issuance of the New International Notes has been duly authorized by
Issuer and, upon issuance pursuant to the Rights Offering, the New International
Notes shall be a legal, valid and binding obligation of Issuer, enforceable
against Issuer in accordance with their terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

3.9On or prior to the consummation of the Rights Offering, any guarantee made by
a Subsidiary of an Affinion Party relating to the issuance of the New
International Notes, including the Guarantors’ obligations hereunder, will be
duly authorized by such Subsidiary and, upon issuance of the New International
Notes, the guarantee shall be a legal, valid and binding obligation of the
applicable Subsidiary, enforceable against such Subsidiary in accordance with
its terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally and is in full force and effect.

3.10As of the date of this Agreement, the execution, delivery, and performance
of this Agreement by each Affinion Party does not and shall not require any
registration or filing with, consent or approval of, or notice to, or other
action to, with, or by, any Federal, state, or other Governmental Authority or
regulatory body, except (i) any of the foregoing as may be necessary and/or
required for disclosure by the SEC and applicable state securities or “blue sky”
laws, (ii) filings of amended certificates of incorporation or articles of
formation or other organizational documents with applicable state authorities,
and other registrations, filings, consents, approvals, notices, or other actions
that are reasonably necessary to maintain permits, licenses, qualifications, and
governmental approvals to carry on the business of the Affinion Parties, (iii)
such as have been disclosed in the Offering Memorandum and (iv) any other
registrations,

8

 

--------------------------------------------------------------------------------

filings, consents, approvals, notices, or other actions, the failure of which to
make, obtain or take, as applicable, would not be reasonably likely,
individually or in the aggregate, to materially delay or materially impair the
ability of any Party hereto to consummate the Transactions.

3.11Assuming the truth and accuracy of the representations of the Backstop
Provider set forth in Section 4.4, it is not necessary, in connection with the
issuance of the Rights Offering Units to the Backstop Provider, to register the
Rights Offering Units under the Securities Act.

Section 4.
Representations and Warranties of THE BACKSTOP PROVIDER

The Backstop Provider represents and warrants to the Company as of the date
hereof as follows:

4.1The Backstop Provider has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.

4.2This Agreement has been duly executed and delivered by the Backstop Provider.
This Agreement is the legal, valid, and binding obligation of the Backstop
Provider, enforceable against the Backstop Provider in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

4.3Subject to the Approvals, the Backstop Provider is not a party to any
contracts or other agreements that would conflict with, restrict, or prohibit
the Backstop Provider’s ability to fulfill its obligations under this Agreement.

4.4The Backstop Provider is (i) a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act) or (ii) an institutional “accredited
investor” (within the meaning of Rule 501 (a)(1), (2), (3) or (7) of Regulation
D under the Securities Act).

4.5The Backstop Provider acknowledges that it has had the opportunity to speak
with a representative of the Affinion Parties and to obtain and review
information reasonably requested by the Backstop Provider from the Affinion
Parties.

4.6The Backstop Provider understands that it may be required to bear the
economic risk of its investment in the Rights Offering Units indefinitely, and
is able to bear such risk and the risk of a complete loss of its investment in
the Rights Offering Units.

4.7The Backstop Provider understands that the Rights Offering Units have not
been registered under the Securities Act or any state securities laws and that
the Rights Offering Units are being offered to such Backstop Provider in
reliance on specific exemptions from the registration requirements of the
Securities Act and state securities laws and regulations and agrees that the
Affinion Parties may rely upon the truth and accuracy of, and the Backstop
Provider’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Backstop Provider set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Backstop Provider to acquire the Rights Offering Units. The Backstop
Provider understands that there is no established market for the Rights

9

 

--------------------------------------------------------------------------------

Offering Units and that no public market for the Rights Offering Units may
develop. The Backstop Provider understands that no United States federal or
state agency or any other Governmental Authority has passed on or made any
recommendation or endorsement of the Rights Offering Units or the fairness or
suitability of the investment in the Rights Offering Units, nor have such
authorities passed upon or endorsed the merits of the Rights Offering.

4.8The Backstop Provider is acquiring the Rights Offering Units for investment
purposes only for the account of the Backstop Provider and not for distribution
in violation of any federal or state securities laws.

4.9The Backstop Provider has conducted its own independent evaluation, made its
own analysis and consulted with advisors as it has deemed necessary, prudent, or
advisable in order for the Backstop Provider to make its own determination and
decision to execute and deliver this Agreement and enter into the Transactions.
The Backstop Provider has adequate information to evaluate the Transactions and
has had the opportunity to discuss such information with its advisors.

Section 5.
Additional Covenants

The Company and the Backstop Provider hereby agree and covenant as follows:

5.1Legends. The certificates evidencing the (a) New International Notes to be
purchased hereunder will bear the legend as set forth in the Indenture and (b)
shares of New Common Stock to be purchased hereunder will bear the legend as set
forth in the Shareholders Agreement.

Further Assurances. From time to time after the date of this Agreement, the
Parties hereto shall execute, acknowledge and deliver to the other Parties such
other instruments, documents, and certificates and will take such other actions
as the other Parties may reasonably request in order to consummate the
Transactions.

5.3Access to Books and Records. The Affinion Parties shall provide to the
Backstop Provider and its advisors and representatives reasonable access during
normal business hours to all books, records, documents, properties, personnel,
advisors and representatives of the Affinion Parties; provided, that the
foregoing shall not require the Affinion Parties (a) to permit any inspection,
or to disclose any information, that in the reasonable judgment of the Affinion
Parties would cause any of the Affinion Parties to violate any of its
obligations with respect to confidentiality to a third party if the Affinion
Parties shall have used its commercially reasonable efforts to obtain, but
failed to obtain, the consent of such third party to such inspection or
disclosure, (b) to disclose any legally privileged information of any of the
Affinion Parties as determined based on the advice of its legal counsel, or (c)
to violate any Laws.  In addition, the Affinion Parties shall promptly provide
written notification to the Backstop Provider of any material claim or
litigation, arbitration or administrative proceeding that is overtly threatened
in writing or filed against the Company or Issuer from the date hereof until the
earlier of the (i) Effective Date and (ii) termination of this Agreement.  Any
requests for information and access provided by the Affinion Parties to the
Backstop Provider pursuant to this Section 5.3 shall be directed to an executive
officer of the Company, the Company’s advisors or such person as may be
designated by the Company’s executive officers.  

10

 

--------------------------------------------------------------------------------

The Backstop Provider hereby agrees that any information acquired by the
Backstop Provider or its representatives pursuant to this Section 5.3 shall
constitute “Confidential Information” as defined in the confidentiality
agreement between the Backstop Provider and the Company or any of its Affiliates
(the “Confidentiality Agreement”), subject to the terms and conditions thereof;
provided, however, that for such purposes, (x) the term “Restricted Period”
shall mean the period beginning on the date the Affinion Parties deliver such
information and ending on the earlier of (1) the date that the Affinion Parties
publicly disclose such information and (2) the date that is two (2) Business
Days following the Affinion Parties’ delivery of such information and (y) the
term “Termination Date” as used in Section 5 of the Confidentiality Agreement
shall mean the last day of the Restricted Period as defined in the preceding
clause (x).

5.4Commercially Reasonable Efforts. The Affinion Parties shall use commercially
reasonable efforts to cause the conditions set forth in Section 6 to be
satisfied and to consummate the Transactions.

 

Indemnity and Reimbursement.



(a)Indemnity.  Each of the Company and the Issuer (in such capacity, the
“Indemnifying Party”) shall indemnify, defend and hold harmless Backstop
Provider and its Affiliates, and each of their respective directors, officers,
partners, members, employees, agents, counsel, advisors and assignees (each, an
“Indemnified Party”) for any Losses in connection with, arising from or relating
to any third party claim, litigation, investigation or proceeding (collectively,
a “Claim”) brought in connection with any act or omission in connection with,
arising from or relating to this Agreement, the Rights Offering, the
consummation of this Agreement; provided, that the foregoing indemnity will not,
as to any Indemnified Party, apply to any Losses (i) to the extent it is found
in a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of any of the
Indemnified Parties; and/or (ii) arising out of any Claim made or initiated by
the Backstop Provider or any of its Affiliates, including any such Claim for
breach of this Agreement.

(b)Procedures.  Promptly after receipt by an Indemnified Party of knowledge that
a Claim exists (a “Claim Proceeding”), such Indemnified Party will, if a claim
is to be made hereunder against the Indemnifying Party in respect thereof,
promptly (and in any event within ten Business Days) notify the Indemnifying
Party in writing of the commencement thereof; provided that (i) the omission so
to notify the Indemnifying Party will not relieve it from any liability that it
may have hereunder except to the extent it has been materially prejudiced by
such failure and (ii) the omission so to notify the Indemnifying Party will not
relieve it from any liability that it may have to an Indemnified Party otherwise
than on account of this Section 5.5.  In case any such Claim Proceedings are
brought against any Indemnified Party and it notifies the Indemnifying Party of
the commencement thereof, the Indemnifying Party will be entitled to participate
therein, and, to the extent that it may elect by written notice delivered to
such Indemnified Party, to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party; provided that if the defendants in any
such Claim Proceedings include both such Indemnified Party and the Indemnifying
Party and such Indemnified Party shall have reasonably concluded that there may
be legal defenses available to it that are different from or additional to those
available to the Indemnifying Party, such Indemnified Party shall have the right
to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such Claim Proceedings on behalf of such
Indemnified Party. Upon receipt of notice

11

 

--------------------------------------------------------------------------------

from the Indemnifying Party to such Indemnified Party of its election so to
assume the defense of such Claim Proceedings and approval by such Indemnified
Party of counsel, the Indemnifying Party shall not be liable to such Indemnified
Party for expenses incurred by such Indemnified Party in connection with the
defense thereof (other than reasonable costs of investigation) unless (x) such
Indemnified Party shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the preceding sentence, (y) the
Indemnifying Party shall not have employed counsel reasonably satisfactory to
such Indemnified Party to represent such Indemnified Party within a reasonable
time after notice of commencement of the Claim Proceedings or (z) the
Indemnifying Party shall have authorized in writing the employment of counsel
for such Indemnified Party.  

(c)Settlements.  The Indemnifying Party shall not be liable for any settlement
of any such proceeding effected without its written consent, but if settled with
such consent, the Indemnifying Party shall indemnify the Indemnified Party from
and against any Loss by reason of such settlement, subject to the rights of the
Indemnifying Party in Section 5.5(a) to claim exemption from its indemnity
obligations.  The Indemnifying Party shall not, without the prior written
consent of an Indemnified Party (which consent shall not be unreasonably
withheld, conditioned or delayed), enter into any settlement of any Claim
Proceeding unless such settlement (i) includes an explicit and unconditional
release of all Indemnified Parties from the party bringing such Claim
Proceeding, (ii) does not include a statement as to or an admission of fault,
culpability, or a failure to act by or on behalf of any Indemnified Party and
(iii) does not include any equitable remedy or obligation of any kind binding on
the Indemnified Party.   The obligations of the Indemnifying Party under this
Section 5.5 shall survive any termination or rejection of this Agreement.

(d)Reimbursement.  Each of the Company and the Issuer shall also reimburse the
Backstop Provider, without duplication, for all reasonable and documented
out-of-pocket costs and expenses, including reasonable and documented fees of
one counsel, incurred by the Backstop Provider in connection with the
negotiation of, and performance of its obligations under, this Agreement, the
RSA and such other documents as are necessary in order to effectuate the
transactions contemplated by the RSA.

 

Section 6.
Conditions to BACKSTOP PROVIDER’S Obligations

 

Conditions to Backstop Provider’s Obligations.



The obligation of the Backstop Provider to consummate the Subscription Purchase
and the Backstop Purchase shall be subject, in each case, to the satisfaction of
each of the following conditions on the Payment Date:

(a)Representations and Warranties. (i) the representations and warranties of
each of the Affinion Parties set forth in Sections 3.1, 3.2, 3.8 and 3.11 must
be true in all respects as if made at and as of the Payment Date (except for
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date), and (ii) the other representations
and warranties of each of the Affinion Parties set forth in Section 3 shall be
true and correct in all material respects as if made at and as of the Payment
Date (except for

12

 

--------------------------------------------------------------------------------

representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date);

(b)Performance. The Affinion Parties shall have performed in all material
respects its obligations hereunder (or cured any default thereof within the
period specified in Section 8.10 hereof) required to be performed by it at or
prior to the Payment Date;

(c)Restructuring Support Agreement. The RSA shall not have terminated, and no
material default thereunder by any Affinion Party shall have occurred and be
continuing, unless waived in writing by the requisite Holders under the RSA or
cured within the time period specified in, and otherwise in accordance with, the
RSA;

(d)Effectiveness of Definitive Documentation. All conditions to the
effectiveness set forth in the Definitive Documentation shall have occurred or
been waived in accordance with the terms thereof (other than the consummation of
this Agreement) and the transactions contemplated by the Definitive
Documentation (in the form attached to the RSA upon execution and delivery
thereof) shall not have been amended or modified in any material respect without
the consent of the Backstop Provider;

(e)Material Adverse Effect. No Material Adverse Effect shall have occurred since
the date of the RSA;

(f)Purchase Notice. The Company shall have delivered to the Backstop Provider
either a Backstop Purchase Notice or a Satisfaction Notice in accordance with
Section 2.2;

(g)Backstop Premium. The Affinion Parties shall have paid to the Backstop
Provider the Backstop Premium as set forth in Section 2.3(c);

(h)Rights Offering. All conditions to the consummation of the Rights Offering,
except for the receipt by the Company of the Purchase Price in respect of the
aggregate amount of the Rights Offering Units subscribed for by all the
purchasers thereto in the Rights Offering, shall have been fulfilled; and

(i)Closing Certificate. Each of the Affinion Parties shall have furnished to the
Backstop Provider prior to 9:00 am, New York City time, on the Payment Date, a
certificate, signed by an executive officer of such Affinion Party and dated as
of the Payment Date, to the effect that the conditions specified in Sections
6.1(a) and 6.1(b) have been satisfied.

Section 7.
Conditions to THE Issuer’s Obligations

Conditions to Issuer’s Obligations.

7.2 The obligations of the Issuer to issue Rights Offering Units to the Backstop
Provider in respect of the Subscription Purchase and Backstop Purchase,
respectively, pursuant to Section 2 (but not the obligations of the Company, or
the Issuer in respect of its indemnification obligations pursuant to Section
5.5) are subject to the satisfaction (or the waiver by the Company) of the
following conditions as of the Payment Date:

13

 

--------------------------------------------------------------------------------

(a)Representations and Warranties. (i) The representations and warranties of the
Backstop Provider set forth in Sections 4.1, 4.2, and 4.4 must be true in all
respects as if made at and as of the Payment Date (except for representations
and warranties made as of a specified date, which shall be true and correct only
as of the specified date), and (ii) The other representations and warranties of
the Backstop Provider set forth in Section 4 shall be true and correct in all
material respects as if made at and as of the Payment Date (except for
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date);

(b)Performance. The Backstop Provider shall have performed in all material
respects its obligations hereunder (or cured any default thereof within the
period specified in Section 8.10) required to be performed by it at or prior to
the Payment Date;

(c)No Legal Impediment to Issuance. No statute, rule, regulation or order shall
have been enacted, adopted or issued by any Governmental Authority, and no
judgment, injunction, decree or order of any federal, state or foreign court
shall have been issued that prohibits the Backstop Purchase or the consummation
of the other Transactions;

(d)Effectiveness of Definitive Documentation. All conditions to the
effectiveness set forth in the Definitive Documentation shall have occurred or
been waived in accordance with the terms thereof (other than the consummation of
this Agreement) and the transactions contemplated by the Definitive
Documentation (in the form attached to the RSA upon execution and delivery
thereof) shall not have been amended or modified in any material respect without
the consent of the Company; and

(e)Restructuring Support Agreement. The RSA shall not have terminated and no
material default thereunder by the Backstop Provider shall have occurred and be
continuing, unless waived in writing by the Company or cured within the time
period specified in, and otherwise in accordance with, the RSA.

Notwithstanding anything herein to the contrary, in the event that the
Restructuring (including, for the avoidance of doubt, the Rights Offering) is
consummated and, in connection therewith, the Backstop Provider performed in all
material respects its obligations hereunder and under the RSA required to be
performed by it at or prior to the Payment Date, all of the foregoing closing
conditions in this Section 7.1, to the extent not satisfied as of the Payment
Date, shall be deemed waived by the Company and Issuer.

 

Section 8.
Miscellaneous

8.1Notices. All notices, requests, consents, and other communications hereunder
to any Party shall be deemed to be sufficient if contained in a written
instrument delivered in person or sent by facsimile, electronic mail, nationally
recognized overnight courier, or first class registered or certified mail,
return receipt requested, postage prepaid, addressed to such Party at the
address set forth below or such other address as may hereafter be designated in
writing by such Party to the other Parties:

14

 

--------------------------------------------------------------------------------

If to the Backstop Provider:

As specified on the signature pages hereto,

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, IL 60611

Attention: Richard A. Levy

Facsimile No.: 312-993-9767

Electronic mail: richard.levy@lw.com

 

If to the Company or Issuer:

c/o Affinion Group, Inc.
6 High Ridge Park
Stamford, CT 06905
Attention: Brian Fisher, Esq.
Facsimile: 203-956-1206
Electronic mail: bfisher@affiniongroup.com

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Attention: Adam Weinstein, Esq.
Facsimile: 212-872-1002
Electronic mail: aweinstein@akingump.com

8.2No Survival of Representations and Warranties, etc. None of the
representations and warranties made in Section 3 or Section 4 hereof shall
survive the Effective Date.

8.3Assignment. This Agreement is intended to bind and inure to the benefit of
the Parties hereto and their respective successors, assigns, heirs, executors,
administrators, and representatives; provided, however, that nothing contained
in this Section 8.3 shall be deemed to permit any transfer other than in
accordance with the terms of this Agreement.   This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the Parties
to this Agreement, and nothing expressed or referred to in this Agreement will
be construed to give any person, other than the Parties to this Agreement, any
legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement. Notwithstanding the foregoing, the
Backstop Provider, may assign its rights and obligations hereunder to any
Affiliate thereof, provided that any such assignment shall not release such
Party from any of its obligations under this Agreement to the extent such
obligations are not satisfied by any Affiliate to which such obligations are
assigned.

15

 

--------------------------------------------------------------------------------

8.4Entire Agreement; Several Obligations. This Agreement, including the terms of
the agreements contemplated hereby and referred to herein contain the entire
agreement by and between the Company and the Backstop Provider with respect to
the Transactions and supersedes all prior agreements and representations,
written or oral, with respect thereto. To the extent there is an inconsistency
between the provisions in this Agreement and the agreements contemplated hereby
and referred to herein, the provisions in this Agreement shall control.

 

8.5

Waivers and Amendments.

(a)Any provision of this Agreement (including its Exhibits, Annexes, Schedules,
and any attachments thereto) may be amended or waived, if, and only if, such
amendment or waiver is in writing and signed by (i) the Affinion Parties; and
(ii) the Backstop Provider.

(b)None of the following amendments or modifications shall be enforceable
against the Backstop Provider without the consent of the Backstop Provider:

(i)extend the Outside Date to a period beyond November 2, 2015;

(ii)change the stated maturity of the principal of, the payment date of any
installment of interest on, the interest rate or cash or PIK payment amount of
any New International Notes;

(iii)reduce the principal amount of any New International Notes;

(iv)change the place or currency of payment of principal of, or any interest on,
any New International Notes; and

(v)reduce the percentage in aggregate principal amount of Existing Notes whose
holders must consent to a modification to or amendment of any provision hereof.

(c)Notwithstanding anything herein to the contrary, no modifications, amendments
or waivers the effect of which would be to change, modify, amend or waive, as
applicable, (i) the “Termination Date”, “Consent Time”, “Outside Commencement
Date”, “Tender Conditions” (as defined in the Offering Memorandum), “Minimum
Conditions” (as defined in the Offering Memorandum), or “Exchange Conditions”
(as defined in the Offering Memorandum), or (ii) any material economic or
governance terms in any of the Definitive Documentation (in the form attached to
the RSA upon execution and delivery thereof) may be made without the written
consent of the Backstop Provider.

(d)Any waiver of any obligation by the Affinion Parties shall be signed by the
Backstop Provider. Any waiver by any of the Affinion Parties need not be signed
by the Backstop Provider.

(e)No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

16

 

--------------------------------------------------------------------------------

 

Choice of Laws; Submission to Jurisdiction; Waiver of Jury Trial



. The validity of this Agreement, the construction, interpretation, and
enforcement hereof, and the rights of the Parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed and enforced in accordance with the internal laws of the State
of New York without regard to any conflicts of laws principles (but including
and giving effect to Sections 5-1401 and 5-1402 of the New York General
Obligations Law) that would result in the application of the law of another
jurisdiction. Each Party to this Agreement agrees that, in connection with any
legal suit or proceeding arising with respect to this Agreement, it shall submit
to the non-exclusive jurisdiction of the United States District Court for the
Southern District of New York or the applicable New York state court located in
New York County and agrees to venue in such courts. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

8.7Counterparts. This Agreement may be executed in any number of counterparts
and by different Parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

8.8Headings. The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed to be part of this
Agreement or otherwise affect the meaning or interpretation of this Agreement.

8.9Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

8.10Termination. Unless otherwise agreed to in writing by the Parties hereto,
the rights and obligations of the Parties under this Agreement shall terminate:

(a)upon the termination of the RSA pursuant to its terms;

(b)if the Company and the Backstop Provider agree to terminate this Agreement;
or

(c)if this Agreement is terminated if the Effective Date has not occurred by the
Outside Date.

Regardless of the termination of this Agreement pursuant to this Section 8.10,
(i) the Parties shall remain liable for breaches of this Agreement prior to its
termination and (ii) the Company and the Issuer shall remain liable for the
indemnity and reimbursement obligations set forth in Section 5.5.

8.11No Interpretation Against Drafter. This Agreement is the product of
negotiations between the Parties hereto represented by counsel, and any rules of
construction relating to

17

 

--------------------------------------------------------------------------------

interpretation against the drafter of an agreement shall not apply to this
Agreement and are expressly waived.  

8.12Specific Performance. Without limiting the rights of each Party hereto to
pursue all other legal and equitable rights available to such Party for any
other Party’s failure to perform each of its obligations under this Agreement,
it is understood and agreed by each of the Parties that any breach of or
threatened breach of this Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy and, accordingly, the
Parties agree that, in addition to any other remedies, each non-breaching Party
shall be entitled to specific performance and injunctive or other equitable
relief for any such breach or threatened breach.

8.13No Recourse Against Related Parties. Notwithstanding anything to the
contrary set forth in this Agreement, none of the Parties’ Related Parties or
any of their Related Parties (in each case other than the Affinion Parties, the
Backstop Provider or any of their respective assignees under this Agreement)
shall have any liability, personal or otherwise, or obligation relating to or
arising out of this Agreement or the transactions contemplated by this Agreement
for any breach, loss, or damage for (i) any damages suffered as a result of the
failure of the Exchange Offers or the Rights Offering to be consummated and (ii)
any other damages suffered as a result of or under this Agreement and the
Transactions (or in respect of any oral representations made or alleged to be
made in connection herewith or therewith).  As used herein, “Related Parties” of
a person or entity means any of its former, current, and/or future direct or
indirect equity holders, controlling persons, stockholders, directors, officers,
employees, agents, Affiliates, Subsidiaries, members, managers, general or
limited partners or assignees.

18

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

 

AFFINION GROUP HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Greg Miller

 

 

 

Name: Greg Miller

 

 

 

Title: Chief Financial Officer

 

 

 

 

AFFINION INTERNATIONAL HOLDINGS LIMITED

 

 

 

 

 

 

By:

/s/ Michele Conforti

 

 

 

Name: Michele Conforti

 

 

 

Title: President & Managing Director

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

BACKSTOP PROVIDER

 

Name of Institution:Empyrean Capital Partners, L.P.

 

By:/s/ C. Martin Meekins

Name:  C. Martin Meekins
Title:  Authorized Person

Address:

10250 Constellation Blvd., Suite 2950

Los Angeles, CA 90067

 

 

 

 

 